***Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934.

 

WIRELESS CONTENT DISTRIBUTION AGREEMENT

 

This Agreement is entered into as of the 24th day of October 2005 (the
“Effective Date”)

 

BETWEEN:

 

Universal Music Canada Inc., a corporation having a principal place of business
at 2450 Victoria Park Avenue, Suite 1, Toronto, ON, M2J 5H3 (“Universal”),

 

AND:

 

DY Mobile Inc., 303 – 1847 West Broadway, Vancouver, BC, V6J 1Y6 (hereinafter
“DY Mobile”).

 

RECITALS:

 

NOW THEREFORE in consideration of the mutual covenants and obligations contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, DY Mobile and Universal (individually, a “Party”
and collectively, “Parties”) agree as follows:

 

SECTION 1.

DEFINITIONS

 

1.1.

Definitions. In this Agreement, the following terms will have the following
meanings:

 

“Affiliate“ means, with respect to any entity, any other entity directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such entity or one or more of the other Affiliates of that entity
(or a combination thereof). For the purposes of this definition, an entity shall
control another entity if the first entity: (i) owns, beneficially or of record,
fifty percent (50%) or more of the voting securities of the other entity; or
(ii) has the ability to elect a majority of the directors of the other entity.

 

"Aggregator" means a mutually agreed upon third party service provider used to
assist the Parties in the distribution of the Content hereunder.

 

“Agreement” means this agreement, the Schedules attached hereto, any other
documents included by reference, as each may be amended from time to time in
accordance with the terms of this Agreement;

 

“Approved Mobile Provider” means each mobile provider approved in writing by
Universal. As of the date of this Agreement, Universal has approved Bell
Mobility, Rogers Wireless and Telus Mobility.

 

“Approved Mobile Provider Interfaces” means the user interfaces through which an
Approved Mobile Provider will present and distribute the Content to the End
Users;

 

“Approved Mobile Provider Network” means equipment and infrastructure that
facilitates the delivery of wireless voice and data services to End Users,
including the backbone infrastructure;

 

“Approved Mobile Provider Service” means the wireless services delivered over an
Approved Mobile Provider’s wireless telecommunications network to End Users;

 

“Approved Mobile Provider User Data” shall have the meaning ascribed to that
term in Section 7.1;

 

7074.3

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



2

 

 

 

"Audio Clips" means a thirty (30) second excerpt of a sound recording of a
musical composition taken from a Universal Master Recording that corresponds to
the Content authorized under this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in the Province of Ontario or Québec, as applicable;

 

“Confidential Information” means any information which is marked “confidential”
or is reasonably confidential in nature regardless of whether it is marked
“confidential” and is furnished by or on behalf of a Party or any of its
Affiliates (collectively, the "Disclosing Party") to the other Party or to any
of its Affiliates (collectively, the "Receiving Party"), whether such
information is or has been conveyed verbally or in written or other tangible
form, and whether such information is acquired directly or indirectly such as in
the course of discussions or other investigations by the Receiving Party,
including, but not limited to, trade secrets and technical, financial or
business information, data, ideas, concepts or know-how that is considered and
treated as being confidential by the Disclosing Party, including in the case of
DY Mobile, for greater certainty and without limiting the generality of the
foregoing, information pertaining to the Approved Mobile Provider Network, the
Approved Mobile Provider User Data and the End User Data. Confidential
Information disclosed in tangible or electronic form may be identified by
Disclosing Party as confidential with conspicuous markings, or otherwise
identified with a legend as being confidential, but in no event shall the
absence of such a mark or legend preclude disclosed information which would be
considered confidential by a party exercising reasonable business judgment from
being treated as Confidential Information by Receiving Party;

 

“Content” means, collectively: (i) the Master Tone Content, and (ii) the Related
Content;

 

“Content Unit” means each individual unit of Content provided by Universal and
successfully delivered to an End User as verified by the Approved Mobile
Provider’s collection of delivery receipts for Content Units.

 

“Documentation” shall have the meaning ascribed to that term in Section 4.2;

 

"Downloadable Content" means, collectively: (i) the Master Tone Content; and
(ii) the Related Content.

 

“End User” means any end user of an Approved Mobile Provider’s Wireless Service;

 

“End User Data” means registration, profile, message and other user information
obtained by Universal regarding End User as a result of this Agreement;

 

“Intellectual Property” means anything that is or may be protected by an
Intellectual Property Right such as, but not limited to works (including
computer programs), performances, discoveries, inventions, trade-marks
(including trade names and service marks), trade secrets, industrial designs,
confidential information (including Confidential Information as defined herein),
mask work and integrated circuit topographies;

 

“Intellectual Property Right” means any right that is or may be granted or
recognized under any Canadian or foreign legislation regarding patents,
copyrights, neighbouring rights, moral rights, trade-marks, trade names, service
marks, confidential information (including Confidential Information as defined
herein), industrial designs, mask work, integrated circuit topography, privacy,
publicity, celebrity and personality rights and any other statutory provision or
common or civil law principle regarding intellectual and industrial property,
whether registered or unregistered, and including rights in any application for
any of the foregoing;

 

“Interactive Device” means any device that enables End Users to access the
Approved Mobile Provider Service, as applicable;

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



3

 

 

“Master Tones Content” means the content more particularly described in Part 2
of Schedule A attached hereto, provided by Universal to DY Mobile pursuant to
this Agreement;

 

“Mark” means trade names, trade-marks, service marks, logos, brand names,
corporate names, marks, symbols, designs, colour combinations or product
configurations, or other business identifiers of any entity, whether registered
or unregistered;

 

“MIN” means the “mobile identification number” issued by an Approved Mobile
Provider to an End User in connection with subscription to the Approved Mobile
Provider Service;

 

“Person” means any individual, corporation, partnership, joint venture,
association, trust or other entity or group;

 

“Registration Data” means the MIN and the handset registration data collected by
DY Mobile from End Users when such persons register for the Approved Mobile
Provider Service;

 

“Related Content” means any downloadable screensavers, wallpaper, voice tones,
or other content, all as more particularly described in Part 3 of Schedule A
attached hereto, including any text, graphics, pictures, sound, video and other
data (other than Universal’s Marks) relating to such content and provided by
Universal to DY Mobile pursuant to this Agreement;

 

“Retail Price” means the fee billed to End Users by the Approved Mobile
Provider, excluding all applicable taxes;

 

"Streaming" means the digital transmission of an audio recording so that it is
played or displayed incrementally, or in semi-real time, such that it can be
heard, viewed or otherwise received by an End User with minimal delays utilizing
commercially reasonable precautions to prevent the audio recording from
unauthorized digital copying, duplication or storage by the End User (other than
any temporary copies used solely for so-called "caching" or "buffering" or as
otherwise specifically licensed pursuant to this Agreement).

 

“Territory” means Canada;

 

“Term” shall have the meaning ascribed to that term in Section 2.1;

 

“Universal’s Marks” means those Marks owned or controlled by Universal and made
available to DY Mobile in conjunction with the Content as identified by
Universal from time to time during the Term pursuant to the terms and conditions
of this Agreement.

 

"Universal Master Recording" means the audio only sound recordings authorized
under this Agreement that are owned or controlled by Universal.

 

“Use” includes any act which, if committed without the proper authorization of
the owner of an Intellectual Property Right, would constitute an infringement of
such Intellectual Property Right;

 

“Virtual Private Network” or “VPN” means the private network constructed by DY
Mobile and Universal for the purposes of transferring the Content as
contemplated by this Agreement;

 

“Web Page” means a single HTML, WML, VXML, HDML or similar document, which is
all or a portion of a portable or non-portable Web Site; and

 

“Web Site” means, with respect to any Person, all points of presence and/or
services maintained by such Person on or electronically connected (both wired
and wireless connections) with the Internet (including, without limitation, the
World Wide Web) or any successor public data network.

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



4

 

 

SECTION 2.

TERM AND EXCLUSIVITY

 

2.1.

Term/Renewal. This Agreement shall have a term (the “Term”) commencing on the
Effective Date and ending on 1 March 2007 (the “Initial Expiry Date”), unless
extended or earlier terminated in accordance with the terms of this Agreement.
After the Initial Expiry Date, the Term of this Agreement will automatically be
extended for successive six month periods unless either party gives at least
fifteen (15) days notice to the other party of its intent not to renew this
Agreement prior to the end of the then current extension of the Term.

 

2.2.

Non-Exclusive Agreement. Under no circumstances shall this Agreement be
construed or interpreted as an exclusive dealing agreement by either Party.
Nothing in this Agreement shall be construed as to restrict either Party from
entering into any agreement with any other party, even if similar to or
competitive with the transactions contemplated hereunder. Without limiting the
generality of the foregoing, either Party is free to develop, purchase, use or
market products or services similar to or competitive with the Content at any
time, and from time to time, during and after the Term.

SECTION 3.

GRANT OF RIGHTS

 

3.1.

Distribution and Sale of Downloadable Content. Universal hereby grants DY Mobile
a non-exclusive, limited, non-transferable (except as otherwise specified in
this Agreement) right, during the Term to Use, reproduce, and distribute the
Downloadable Content by way of Approved Mobile Providers to End Users in the
Territory and permit End Users in the Territory to access and use the
Downloadable Content on their Interactive Device(s) via the Approved Mobile
Provider Service.

 

3.2.

Audio Clip License. Universal hereby grants to DY Mobile a non-exclusive,
limited, royalty free, non-transferable (except as otherwise specified in this
Agreement) license, during the Term to distribute the Audio Clips via Streaming
to End Users solely in connection with the promotion or sale of the Content on
Approved Mobile Provider Interfaces.

 

3.3.

Promotion and Support License. Universal hereby grants to DY Mobile a
non-exclusive, limited, royalty free, non-transferable (except as otherwise
specified in this Agreement) license in the Territory during the Term to Use,
reproduce, and publicly display the Content and Universal’s Marks: (i) on the
Approved Mobile Provider Interfaces in connection with posting, maintaining and
delivering the Content thereon; and (ii) to advertise and promote the Content on
the Approved Mobile Provider Service in promotional and marketing materials,
content directories and indexes, and electronic and printed advertising,
publicity, press releases, newsletters and other communications about Universal
or the Content.

 

3.4.

Universal hereby grants DY Mobile a right to exercise any of the specific rights
granted pursuant Sections 3.1 through 3.3, inclusive, through the use of an
Aggregator. Specifically, the foregoing shall permit the Content to be delivered
and stored by an Aggregator provided that: (a) such Aggregator is using the
Content solely to perform rights granted to DY Mobile pursuant to this
Agreement; and (b) DY Mobile shall remain liable to Universal for the acts of
any such Aggregator.

 

3.5.

Restrictions on Use of Content and Universal’s Marks. DY Mobile shall not copy,
decompile or reverse compile, reverse engineer or reverse assemble the Content
without the express written consent of the Universal. All Use by DY Mobile of
Universal’s Marks shall be subject to Universal’s prior written approval and
shall be in strict compliance with each of the following terms and conditions:
(a) DY Mobile shall strictly comply with all standards with respect to the Use
of Universal’s Marks which may be furnished by Universal to DY Mobile from time
to time and all Uses of Universal’s Marks in proximity to the trade name,
trademark, service name or service mark of any other Person shall be consistent
with the standards furnished by Universal

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



5

 

 

from time to time; (b) DY Mobile shall not create a combination mark consisting
of one or more Marks of each Party; (c) all Uses of Universal’s Marks shall
enure to the benefit of Universal and DY Mobile acknowledges and agrees that
Universal is the owner of Universal’s Marks; (d) DY Mobile shall not use,
register, or attempt to register, in any country, any name or trademark
identical or confusingly similar to Universal’s Marks; and (e) any materials,
activities, products or services distributed or marketed by DY Mobile in
conjunction with Universal’s Marks shall: (i) meet all of the standards of this
Agreement; (ii) meet or exceed standards of quality and performance generally
accepted in the industry; and (iii) comply with all applicable laws, rules and
regulations. This Agreement does not grant Universal any right to use any Marks
of DY Mobile without DY Mobile’s prior written consent.

 

3.6.

Third Party Costs. The Parties agree that, as between Universal and DY Mobile
hereunder, DY Mobile will be solely responsible for securing and administering
mechanical licenses from and paying the mechanical royalties to the owners of
copyrights in the musical compositions embodied in the Universal Sound
Recordings sold as Content to End Users hereunder, either directly by DY Mobile
or by an Aggregator, as directed by DY Mobile acting as an agent on DY Mobile’s
behalf. Universal will be responsible for paying and administering: (1) all
record royalties to artists and other record royalty participants resulting from
the sale of the Content; and (2) all payments that may be required under
collective bargaining agreements applicable solely to Universal in connection
with the production of the Universal Sound Recordings (e.g. musician's unions).
To the extent that the sale of any Downloadable Content by DY Mobile as
authorized under this Agreement constitutes a public performance and/or
communication to the public of the musical composition embodied therein, as
between DY Mobile and Universal, DY Mobile will be solely responsible for
obtaining such performance licenses and remitting payment of such performance
royalties as required pursuant to such license or Tariff. The Parties
acknowledge that the foregoing requirement does not express or imply any
agreement by the Parties that performance licenses are necessary for such
purposes.

 

SECTION 4.

CONTENT AND PRESENTATION

 

4.1.

Content Management. Subject to the terms and conditions of this Agreement,
Universal agrees to provide to DY Mobile, and DY Mobile agrees that it may
acquire, the Content. Universal shall manage, renew, create, delete, edit and
otherwise control the Content. Universal shall ensure that all Content is
formatted as required to support all Interactive Devices. Universal shall ensure
that the selected timing of Audio Clips or “approved edits” will be internally
reviewed and approved by Universal and, where applicable, Universal’s artists,
prior to delivery to DY Mobile. For any deletions to the Content made by
Universal, Universal shall supply replacement content of equivalent quality and
of the same genre as the content that was deleted by Universal. DY Mobile hereby
authorizes Universal to direct an Aggregator that is mutually agreed to in
writing between Universal and DY Mobile to carry out the content management
obligations set out in this Section 4.1 on behalf of Universal. Specifically,
the foregoing shall permit the Content to be digitized, formatted and delivered
by an Aggregator provided that (a) such Aggregator is providing the Content as
required by DY Mobile pursuant to this Agreement; and (b) Universal shall remain
liable to DY Mobile for the acts of any such Aggregator.

 

4.2.

Documentation. Universal, or an Aggregator if mutually agreed, shall provide
such documentation to DY Mobile hereunder as is reasonably necessary for the
user of the applicable Content, including without limitation DY Mobile, and the
End Users, to understand the functions and features available in connection with
the Content, including, without limitation, up to date user manuals, operational
manuals or instructions and training materials generally made available by
Universal to its customers, and updates thereof as provided from time to time to
DY Mobile under this Agreement (collectively, the “Documentation”).

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



6

 

 

4.3.

DY Mobile Responsibilities. DY Mobile shall:

 

 

4.3.1.

ensure that each Approved Mobile Provider create, design, edit, manage, host and
control the presentation of such Approved Mobile Provider Interfaces. Universal
will provide and deliver the Content to DY Mobile’s proxy server via a VPN. The
VPN will use the standard Internet as the transport mechanism and the underlying
transport protocol will be TCP/IP;

 

 

4.3.2.

except as otherwise provided in this Article 4, have sole responsibility to
deliver the Content to the Approved Mobile Providers and to the End Users and
shall have sole responsibility for first tier customer support of End Users
utilizing the Content;

 

 

4.3.3.

be responsible for the billing of End Users in connection with End Users’
purchase of Content; and

 

 

4.3.4.

provide Universal with an exclusive first right of refusal with respect to all
promotional opportunities secured by DY Mobile which have the possibility for
Content placement. Universal will be required to indicate Universal’s interest
in each such promotional opportunity within 7 Business Days of Universal’s
receipt of all applicable information related to such promotional opportunity.
Upon Universal notifying DY Mobile that it is interested in such promotional
opportunity, Universal will have an exclusive 30 day negotiation period during
which DY Mobile and Universal will negotiate in good faith with respect to the
material deal terms of such promotional opportunity. In the event that Universal
and DY Mobile are unable to agree on the material deal terms of such promotional
opportunity, DY Mobile will have the right to contract with any third party for
such promotional opportunity provided the material deal terms of such third
party offer are more beneficial to DY Mobile than the deal terms (if any)
proposed by Universal.

 

4.4.

Responsibility for Costs. Except as otherwise expressly provided hereunder, each
Party shall be responsible for all costs and expenses incurred by it in
connection with its performance of its obligations under this Agreement.

 

4.5.

Other Universal Obligations. In carrying out mobile data services, or any other
services using the Approved Mobile Provider Service Universal shall comply in
all material respects with: (i) all applicable laws and regulations, including,
without limitation those relating to personal information, privacy, and “opt-in”
and “opt-out” ability; and (ii) policies of DY Mobile, if any.

 

4.6.

Designated Managers. Each Party shall designate managers (the “Designated
Manager”) who shall co-ordinate the Parties’ respective obligations under this
Agreement. The Designated Managers shall be employees of DY Mobile and Universal
tasked to oversee the performance of the relationship. Each Party may change its
Designated Manager(s) from time to time, but shall inform the other Party of
such a change. The Designated Managers shall meet periodically either in person
or telephonically to discuss plans and issues as necessary. The initial
Designated Managers shall be as follows:

 

(a) DY Mobile:

Dan Reitzik, President and C.E.O.

 

(b) Universal:

Renee Plato, Director of Digital Business Development

4.7.

Takedown. Universal shall have the right to remove or withdraw any Content
delivered hereunder on not less than seven (7) business days written notice to
DY Mobile, for any reason, and DY Mobile will ensure that such Content is no
longer available to any End User. Universal shall have the right to have DY
Mobile remove access to any Content delivered hereunder on not less than 24
hours written notice if DY Mobile’s continued use would create Universal artist
relationship problems, potentially subject Universal to litigation and/or legal
or regulatory action, or could result in alleged breach or breach of a third
party contract; provided that Universal does not provide such Master Tone to
another carrier or provider (except in the circumstance where an

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



7

 

 

artist or Universal specifically requests that the Content be withdrawn from
only DY Mobile and not other carriers generally).

 

4.8.

Soundalikes. DY Mobile and each Approved Mobile Provider will cease the sale of
Soundalike Ring Tones of all sound recordings by a Universal artist once DY
Mobile begins distributing Master Tones by that same artist. For the avoidance
of doubt, this Section 4.9 shall not apply to masters owned by a non-Universal
record label embodying the performance of an artist who also has created
recorded masters for Universal (i.e. a commercially available "cover" by a
non-Universal artist). Soundalike Ring Tones for the purposes of this Agreement
shall mean a ring tone featuring a re-recording of a Universal Sound Recording
that can reasonably be considered to be an attempt to mimic the original
Universal Master Recording the result of which might undermine the commercial
potential of the original Universal Master Recording. Notwithstanding the
foregoing, “Soundalike Ring Tones” shall specifically exclude monophonic and
polyphonic ring tones (except as otherwise provided in section 4.10).

 

4.9.

Monophonic and Polyphonic Ring Tones. DY Mobile agrees that, once DY Mobile
begins distributing a Master Tone of a specific Universal Sound Recording, where
a monophonic or polyphonic ring tone embodying the underlying composition
contained in the applicable Master Tone is also for sale by DY Mobile or by an
Approved Mobile Provider, DY Mobile or such Approved Mobile Provider (as
applicable) will give prominent placement for the applicable Master Tone. The
use of Universal Marks or the names and likenesses of Universal artists is
strictly prohibited in connection with the sale by DY Mobile or an Approved
Mobile Provider of monophonic or polyphonic ring tones.

 

4.10.

“Personalized" Ring Tone services. DY Mobile shall ensure that no sound
recording owned or controlled by Universal in the Territory (including a sound
recording owned or controlled by Universal that has not been provided by
Universal to DY Mobile as Content pursuant to this Agreement) is sold or made
available to any End User through a Web Site owned or operated by DY Mobile or
an Approved Mobile Provider, during the Term whereby the End User could create
their own ringtone from a sound recording owned or controlled by Universal.

 

4.11.

Technical Cooperation: DY Mobile acknowledges the importance of implementing a
security system for the exploitation of the Content governed by digital rights
and DY Mobile will ensure that DY Mobile’s Aggregator (if applicable) will
comply with all of the terms and conditions contained in this Agreement. DY
Mobile agrees to comply with Universal’s security guidelines for wireless
service providers and handsets attached hereto as Schedule C. DY Mobile hereby
agrees that all handsets selling Universal Content will conform with the
security requirements attached as Schedule C and will, on that basis, be
considered pre-approved handsets for the purposes of this Agreement. However, at
any time during the Term, Universal reserves the right to withdraw approval of
any handset at Universal’s sole discretion. In the event Universal notifies DY
Mobile to halt delivery of Universal Content to an applicable handset, DY Mobile
agrees to do so immediately. The Parties agree to cooperate and share
information and research on technical and security issues relevant to the
Agreement. To this end, DY Mobile and Universal agree to engage in an ongoing
dialogue relating to security and distribution issues. DY Mobile shall provide
Universal with updates on new handset releases or upcoming launches, potential
security issues or enablement, and reports of internal lab tests on handsets.

 

SECTION 5.

COMPENSATION AND PAYMENT

 

5.1.

Revenue Share. DY Mobile agrees to pay Universal the amounts more particularly
set out in Schedule B attached hereto.

 

5.2.

Payment. Within 30 days after DY Mobile’s receipt of payment from the Approved
Mobile Providers, DY Mobile shall pay Universal the aggregate amounts due
Universal hereunder in

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



8

 

 

accordance with Schedule B attached hereto for each monthly period. Universal
acknowledges that pursuant to DY Mobile’s agreements with the Approved Mobile
Providers, DY Mobile does not receive payment until 60 days after the month in
which such sale occurs. All amounts set out in this Agreement and all payments
due hereunder shall be made in lawful currency of Canada. All payments due
hereunder shall be accompanied by a detailed accounting which will be provided
to Universal by DY Mobile, or its Aggregator, if applicable, in the electronic
file format attached hereto as Schedule D and will show in reasonable detail the
basis for the payment made and will set forth on an aggregate basis for the
immediately preceding monthly accounting period, the following information: (1)
the aggregate number of Content Units sold; (2) the number of Content Units sold
on a track by track basis; (3) the UPC or catalog number of the album concerned
for each Content Unit; (4) the name of the artist of each Content Unit; (5) the
International Standard Recording Code (“ISRC”) for each Content Unit; and (6)
the track title for each Content Unit. All payments to Universal shall be sent
to Universal to the attention of Mark Jones, Vice President of Finance. The
foregoing shall permit DY Mobile’s reporting obligation hereunder to be
undertaken by an Aggregator provided that: (a) such Aggregator is providing the
reporting as required by Universal pursuant to this Agreement; and (b) DY Mobile
shall remain liable to Universal for the acts of any such Aggregator.

 

5.3.

Late Payments. Upon Universal’s request, DY Mobile shall pay a finance charge of
1.5% per month, or the maximum rate permitted by law, whichever is less, from
the date that any payment was first due under the Agreement until the date such
payment is made. DY Mobile agrees to pay all reasonable out-of-pocket collection
costs, including without limitation court costs, lawyers’ fees and costs
incurred in litigation or collection of any judgments, associated with any
unpaid monies due to Universal hereunder.

 

5.4.

Audit Rights. No more than once per 12-month period during the Term and one (1)
year thereafter, either Party shall have the right to designate a third party
certified public accountant, during normal business hours and upon thirty (30)
days written notice and at such Party’s (the “Requesting Party’s”) expense, to
examine, audit and take extracts from the other Party’s (the “Audited Party’s”)
books and records relating to any payments due hereunder to the Requesting Party
by the Audited Party; provided that such accounting firm will treat such records
as the confidential information of the Parties and not disclose any information,
except as necessary to report to both Parties on the accuracy of the calculation
of the fees. In the event that any such examination or audit reveals an
underpayment of amounts due, the Audited Party shall promptly pay the amounts
owed. In the event any such underpayment due exceeds ten percent (10%), the
Audited Party shall pay the Requesting Party’s actual costs of conducting such
audit in addition to the amounts due.

 

SECTION 6.

ADVERTISING AND MARKETING

 

6.1.

DY Mobile Marketing Campaigns. During the Term, DY Mobile will be solely
responsible for marketing the Content on the Approved Mobile Provider Service.
DY Mobile shall use reasonable commercial efforts to create, implement and
administer direct marketing and promotional campaigns designed to promote the
availability of the Content on each Approved Mobile Provider Service both to
existing and potential End Users. The Parties will organize a marketing
committee which will consist of at least one person from each of DY Mobile and
Universal (the “Marketing Committee”). The Marketing Committee will arrange
meetings/conference calls on a regular basis during the Term to discuss and
implement various marketing and sales initiatives in relation to the Content.

 

6.2.

Advertising Restrictions. DY Mobile shall not display or permit the display on
any page where the Universal Content and Master Tones are marketed or sold, or
otherwise in any manner associate any Universal artists or Universal Content
with: (i) any advertising of any person or entity that, to DY Mobile’s actual
knowledge (DY Mobile shall be under no duty to investigate),

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



9

 

 

is in the business of copying, distributing, facilitating or enabling the
copying or distribution of copyright material without authorization, including,
without limitation, peer-to-peer sites; or (ii) products or services for
alcohol, tobacco, gambling, or firearms.

 

6.3.

Bundling. DY Mobile may not bundle any specific Content with any part of any
Approved Mobile Provider Service or other products without the prior written
approval of Universal. This Section 6.3 is not intended to prohibit DY Mobile
from making general content bundles, but instead from creating bundles that may
reasonably be interpreted as an endorsement of a product or service by a
Universal artist.

 

6.4.

Except as expressly set forth in this Agreement, Universal does not otherwise
authorise DY Mobile to use the name or likeness of any recording artist
associated with the Content proved by Universal under this Agreement. Universal
hereby authorizes DY Mobile to use the names of Universal artists on Web Sites,
marketing and promotional materials in connection with DY Mobile’s sale of
associated Content (e.g. the name of a Universal artist may be used in
connection with the sale of a Master Tone comprised of a sound recording
embodying the performances of the artist so concerned).

 

SECTION 7.

END USER DATA AND REPORTS

 

7.1.

Approved Mobile Provider User Data. DY Mobile shall own and retain all right,
title and interest in and to all customer information collected by DY Mobile as
part of or necessary for the operation of the Approved Mobile Provider Service
including, without limitation (a) information provided directly to DY Mobile by
End Users including, without limitation, names, addresses, survey and promotion
responses, purchase information and other demographic information, and (b)
information relating to network traffic on the Approved Mobile Provider Service,
including, without limitation, the Registration Data and the applicable MIN, all
of which such information shall be referred to herein as the “Approved Mobile
Provider User Data”. End User Data collected by Universal from End Users and DY
Mobile during the course of this Agreement will be the property of DY Mobile and
will be collected by Universal on behalf of DY Mobile. Universal will treat such
End User Data as Confidential Information of DY Mobile under this Agreement. In
no event will Universal: (i) disclose any of the End User Data to any third
party, unless compelled by law; (ii) send unsolicited e-mail or newsletters to,
or otherwise directly or indirectly solicit, any users whose information was
collected pursuant to this Agreement; or (iii) commercially exploit the End User
Data for the benefit of or in connection with the name, goods, or services of a
competitor of DY Mobile.

 

7.2.

Privacy and Compliance With Laws. Each of DY Mobile and Universal shall ensure
that the collection and use by DY Mobile and Universal of any End User
information or data in connection with the purchase, use or operation of the
Content complies in all respects with all applicable privacy laws, regulations
and policies as well as the privacy policies of each of DY Mobile and Universal.
Without limiting the generality of the foregoing, Universal shall not collect or
track any End User information without the prior written consent of DY Mobile.
In addition, Universal agrees to perform any and all acts, including without
limitation the provision of adequate security measures, necessary to ensure that
the collection, use, or disclosure of End User Data is in full compliance with
all applicable laws relating to the collection of such information, including
without limitation all applicable privacy legislation. Universal may not
disclose, sell or otherwise transfer the End User Data to any third party at any
time without DY Mobile’s prior written consent, and subject to all applicable
privacy laws and legislation.

 

7.3.

Reports. DY Mobile, or its Aggregator, will issue weekly sales reports to
Universal in the form set out at Schedule E that will set out: (1) the number of
Content Units, in the aggregate and on a track by track basis; (2) the name of
the artist of each Content Unit; and (3) the track title for each Content Unit.
DY Mobile will share all applicable information including information relating
to

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



10

 

 

future opportunities and pricing (subject in each case to confidentiality
considerations) and participate in an extensive debriefing session, in respect
of the Content.

 

SECTION 8.

WARRANTY

 

8.1.

Mutual Representations. Each Party represents to the other Party and
acknowledges the other Party’s reliance upon such representations, that this
Agreement has been duly authorised, executed and delivered by its representative
and that it has the power and authority to enter into and perform its
obligations under this Agreement.

 

8.2.

Warranties by Universal. Universal warrants to DY Mobile that: (a) it has all
necessary rights in and to the Content and the Universal’s Marks for Use within
the scope of this Agreement, and has the power and authority to authorize the
Use of any and all Intellectual Property Rights which it purports to authorize
hereunder, free and clear of any and all security interests, liens, claims,
charges or encumbrances; (b) the Content and the Universal’s Marks will not
infringe upon or violate any applicable laws or regulations or any rights of
third parties, including, but not limited to, infringement or misappropriation
of Intellectual Property Rights, or to defamation or contain any libelous,
obscene or unlawful material; (c) the Content shall be of at least industry
standard quality for similar content; and (d) Universal complies (and shall
continue to comply) with the applicable privacy legislation of Canada; and (e)
Universal has received all waivers of moral rights on other Common law rights of
any individual necessary for the provision of the Content.

 

8.3.

Warranties by DY Mobile. DY Mobile warrants to Universal that DY Mobile will
obligate each Approved Mobile Provider to fully comply with the terms and
conditions of this Agreement with respect to the rights granted to DY Mobile
hereunder.

 

8.4.

No Other Warranties. The above warranties (and any other warranties in the
agreement) state the sole warranties provided hereunder and no other warranties,
whether express or implied, shall apply to the Content, the Universal’s Marks,
the Approved Mobile Provider Service, DY Mobile’s Marks or any other materials
or services delivered hereunder. In particular, each Party makes no other
warranty of merchantability or fitness for a particular purpose other than the
ones specifically stated herein.

 

SECTION 9.

CONFIDENTIALITY AND PUBLICITY

 

9.1.

Use/Safeguarding Confidential Information. Receiving Party shall not use
Disclosing Party’s Confidential Information for any purpose other than to
exercise or perform its rights or obligations under this Agreement. Receiving
Party shall not, without the prior written consent of Disclosing Party, copy or
otherwise reproduce Disclosing Party’s Confidential Information, or disclose,
disseminate or otherwise communicate, in whole or in part, Disclosing Party’s
Confidential Information to any third party except to officers, directors and
employees of Receiving Party (and, in the case of DY Mobile, to any Licensee and
their subcontractors and agents) who need to know the Confidential Information
and who will have undertaken to treat the Confidential Information in accordance
with the provisions of this Section. Receiving Party further agrees that it
shall safeguard Disclosing Party’s Confidential Information from disclosure and,
at minimum, use efforts commensurate with those Receiving Party employs for
protecting the confidentiality of its own Confidential Information which it does
not desire to disclose or disseminate, but in no event less than reasonable
care. In the event that Receiving party becomes compelled by law or order of
court or administrative body to disclose any Disclosing Party’s Confidential
Information, Receiving Party shall be entitled to disclose such Confidential
Information provided that: (i) Receiving Party provides Disclosing Party with
prompt prior written notice of such requirements to allow Disclosing Party to
take any necessary action to safeguard the Confidential Information; and (ii) if
required to do so, Receiving Party shall furnish only that portion of Disclosing
Party’s Confidential Information which is legally required to be

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



11

 

 

disclosed and shall exercise its best efforts to obtain assurances that
Confidential Information will be treated in confidence.

 

9.2.

Exceptions. Notwithstanding anything to the contrary herein, the following will
not constitute “Confidential Information” for the purposes of this Agreement:
(i) information that Receiving Party can show, by documented and competent
evidence, was known by it prior to the disclosure thereof to it, or
independently developed by it, in both cases, without using the Confidential
Information; (ii) information that is or becomes generally available to the
public other than as a result of a disclosure directly or indirectly by
Receiving Party in breach of this Agreement; or (iii) information for which
Disclosing Party has authorised the relevant disclosure or other use.

 

9.3.

Publicity. The Parties may in their sole discretion elect to work together to
issue publicity and general marketing communications concerning their
relationship or other mutually agree-upon matters, provided, however, that
neither party shall have any obligation to do so. Neither Party shall issue any
press release or other form of publicity or marketing communications concerning
their relationship or their entry into or performance under this Agreement
without the prior written consent of the other party.

 

9.4.

Remedies. Receiving Party agrees that Disclosing Party may be irreparably
injured by a breach of this Agreement and that Disclosing Party may be entitled
to seek equitable relief, including a restraining order, injunctive relief,
specific performance and any other relief that may be available from any court
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any action instituted in any court having subject matter
jurisdiction, in addition to any other remedy to which Disclosing Party may be
entitled at law or in equity in the event of any breach of the provisions
hereof. Such remedies shall not be deemed to be the exclusive remedies for a
breach of this Agreement but shall be in addition to all other remedies
available at law or in equity.

 

9.5.

Return of Confidential Information. Upon the Disclosing Party’s request and, in
any event, when this Agreement has expired or terminated, the Receiving Party
will promptly return to the Disclosing Party or destroy:

 

 

9.5.1.

all Confidential Information that has been supplied by the Disclosing Party and
is in the Receiving Party’s possession or control, except for any Universal’s
Confidential Information that is part of the Content; and

 

 

9.5.2.

all analyses, studies, or other materials, or part thereof, that were created by
the Receiving Party and that are based on or contain Confidential Information of
the Disclosing Party.

 

9.6.

Certification. Upon the Disclosing Party’s request, a senior officer of the
Receiving Party shall certify in writing on behalf of the Receiving Party that
all Confidential Information required to be returned or destroyed pursuant to
this Agreement has been returned or destroyed, as applicable.

 

9.7.

Ownership. Nothing in this Article 9 is to be construed as granting Receiving
Party any title, ownership, license or other right or interest in any of
Disclosing Party’s Confidential Information, or to any Intellectual Property
Right of Disclosing Party therein.

 

SECTION 10.

PROPERTY RIGHTS

 

10.1.

Background Intellectual Property. For greater certainty, unless otherwise
expressly provided hereunder, each Party shall retain all Intellectual Property
Rights in any Background Intellectual Property which it contributes to the
Approved Mobile Provider Service or the Content and shall not be deemed to have
assigned all or part of the Background Intellectual Property to the other Party.

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



12

 

 

 

10.2.

Universal. DY Mobile acknowledges and agrees that all licenses, rights, title
and interests not specifically granted in and to the Content and the Universal’s
Marks including without limitation, all Intellectual Property Rights therein,
not specifically granted to DY Mobile hereunder shall remain vested in
Universal.

 

10.3.

DY Mobile. Universal acknowledges and agrees that each of the following (and all
Intellectual Property Rights therein) shall remain the sole property of DY
Mobile or am Approved Mobile Provider (as applicable):

 

 

10.3.1.

the Approved Mobile Provider Interfaces;

 

 

10.3.2.

the Approved Mobile Provider Network;

 

 

10.3.3.

the Approved Mobile Provider Service;

 

 

10.3.4.

any DY Mobile Marks;

 

 

10.3.5.

the Approved Mobile Provider User Data;

 

 

10.3.6.

the End User Data; and

 

 

10.3.7.

the Registration Data.

 

SECTION 11.

INDEMNITY

11.1.

Universal Indemnity. Universal agrees to defend, fully indemnify and hold
harmless DY Mobile, its Affiliates, and their respective directors, officers,
employees, and licensees (collectively, the “Indemnified Persons”), from and
against any and all claims, demands, suits, actions, causes of action and/or
liability, of any kind whatsoever (a “Claim”), for damages, losses, costs and/or
expenses (including legal fees and disbursements) resulting from: (i) damages to
persons or property, personal injury or death caused by the negligent or willful
acts or omissions of Universal, its employees, subcontractors, agents and
Universals arising in connection with this Agreement; (ii) any and all breaches
by Universal of any representations, warranties, covenants, terms or conditions
of this Agreement, and (iii) any other Claim with respect to the Content or the
Universal Marks. Without limiting the scope of the foregoing, Universal shall
also defend, fully indemnify and hold harmless the Indemnified Persons, from and
against any and all Claims for damages, losses, costs and/or expenses (including
legal fees and disbursements) resulting from or relating to any claim that any
of the Content or the Universal’s Marks constitutes an infringement, violation
or misappropriation of any third party’s right, including, without limitation,
any Intellectual Property Right or contains any defamatory, obscene, libellous
or unlawful material.

 

11.2.

DY Mobile Indemnity. DY Mobile, its Affiliates, the Approved Mobile Providers
and their respective directors, officers, employees, and licensees agree to
defend, fully indemnify and hold harmless Universal, its Affiliates, and their
respective directors, officers, employees and licensees, from and against any
and all claims, demands, suits, actions, causes of action and/or liability, of
any kind whatsoever (a “Claim”), for damages, losses, costs and/or expenses
(including legal fees and disbursements) resulting from: (i) damages to persons
or property, personal injury or death caused by the negligent or willful acts or
omissions of DY Mobile, its Affiliates, the Approved Mobile Providers and their
respective directors, officers, employees, and licensees arising in connection
with this Agreement; (ii) any and all breaches by DY Mobile, its Affiliates, the
Approved Mobile Providers and their respective directors, officers, employees,
and licensees of any representations, warranties, covenants, terms or conditions
of this Agreement, and (iii) any other Claim with respect to the provision of
services by DY Mobile, its Affiliates, the Approved Mobile Providers and their
respective directors, officers, employees, and licensees.

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



13

 

 

 

11.3.

LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER UNIVERSAL OR DY MOBILE BE
LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF REVENUE OR LOSS OF
PROFITS, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT
INCLUDING NEGLIGENCE, EVEN IF UNIVERSAL OR DY MOBILE HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATIONS OF LIABILITY SHALL NOT
APPLY TO: (A) UNIVERSAL’S OR DY MOBILE'S BREACH OF SECTION 9, (B) UNIVERSAL’S
INDEMNITY IN SECTION 11.1 RELATING TO DAMAGES TO PERSONS OR PROPERTY, PERSONAL
INJURY OR DEATH CAUSED BY THE NEGLIGENT OR WILFUL ACTS OR OMISSIONS OF UNIVERSAL
OR RELATING TO THIRD PARTY CLAIMS FOR INFRINGEMENT OF SUCH THIRD PARTY’S
INTELLECTUAL PROPERTY RIGHTS.

 

SECTION 12.

TERMINATION

 

12.1.

Insolvency. Either Party may immediately terminate this Agreement, upon written
notice to the other Party, if such other Party is subject to proceedings in
bankruptcy or insolvency, voluntarily or involuntarily, if a receiver is
appointed with or without the other Party’s consent, if the other Party assigns
its property to its creditors or performs any other act of bankruptcy or if the
other Party becomes insolvent and cannot pay its debts when they are due.

 

12.2.

Material Breach. Either Party (the “Terminating Party”) may terminate this
Agreement in the event of material breach by the other Party (the “Defaulting
Party”) of its obligations hereunder, provided that such breach in the
Terminating Party’s reasonable opinion is not cured within twenty (20) Business
Days of notification by the Terminating Party of such breach.

 

12.3.

No Prejudice. Save as otherwise provided above, the Parties’ right to terminate
this Agreement is without prejudice to, and shall not affect any other remedies
available to Parties.

 

12.4.

Return of Information. Upon expiry or other termination of this Agreement,
Universal shall immediately remit to DY Mobile all End User Data, in a mutually
agreed upon electronic format. Universal shall subsequently destroy all other
materials or information provided by DY Mobile to Universal hereunder and all
copies thereof in its possession other than what may be required to be retained
by law. Each Party shall immediately return or destroy, at the election of the
Disclosing Party, the Confidential Information of the Disclosing Party.

 

12.5.

Rights Continue. Notwithstanding any of the above, upon termination or expiry of
this Agreement, End Users may continue to use the Content for a period of up to
six (6) months, and Universal shall perform all of its obligations hereunder to
continue to provide the Content to such End Users, provided that all related
fees are paid to Universal. Nothing in this Agreement shall be construed as
requiring DY Mobile to delete or otherwise disable the Content that has been
Delivered to an End-User Interactive Device which is no longer within possession
and control of DY Mobile.

 

12.6.

Transition Assistance Services. Upon the termination or expiration of this
Agreement for any reason, Universal shall use commercially reasonable efforts to
provide, at DY Mobile’s request and expense, all necessary assistance and
information to DY Mobile and any third parties authorized by DY Mobile to
transfer all End User Data sets within one hundred and eighty (180) days to an
alternative service provider identified by DY Mobile, and shall return all End
User Data and DY Mobile Datasets to DY Mobile in an industry
standard database or text-based format to be mutually agreed upon by Universal
and DY Mobile at the time of the transition (the “Transition”). Universal shall
provide DY Mobile and any third party designated by it with adequate access to
data, data structures, programs and information required that is not proprietary
to Universal to allow DY Mobile or a third party to download and transfer all
End User Data and

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



14

 

 

DY Mobile Datasets to the alternative service provider. Following transition and
upon instruction by DY Mobile, Universal shall delete all End User Data and DY
Mobile Datasets on Universal’s active and back-up servers, if any.

 

 

SECTION 13.

GENERAL PROVISIONS

 

13.1.

Assignment. This Agreement may not be assigned by either Party in whole or in
part, without the other Party’s prior written consent. Assignment shall not
relieve either Party of its obligations hereunder. Notwithstanding the
foregoing, either Party may, without prior notice, assign this Agreement or any
of its rights or obligations hereunder to any of its Affiliates. In the event
that any division, business unit, Affiliate of either Party is sold,
re-organised or otherwise disposed of, in whole or in part in such a way that it
does not meet the definition of Affiliate, the business shall be entitled to all
benefits of this Agreement to the extent previously entitled provided that
entity assumes all of that Party’s obligations under this Agreement.

 

13.2.

Relationship of Parties. Universal is an independent contractor of DY Mobile.
This Agreement shall not be construed to and does not create a relationship of
agency, partnership, employment or joint venture. Neither Party shall have the
authority to bind the other Party without the prior written consent of the other
Party respectively.

 

13.3.

Force Majeure. No Party to this Agreement shall be liable to the other Party for
any failure or delay in fulfilling an obligation hereunder, if said failure or
delay is attributable to circumstances beyond its control, including, but not
limited to, any fire, power failure, labour dispute or government measure
(“Force Majeure”). The Parties agree that the deadline for fulfilling the
obligation in question shall be extended for a period of time equal to that of
the continuance of the Force Majeure. The Parties shall use all commercially
reasonable efforts to minimize the effect of the Force Majeure on its
performance under this Agreement. Notwithstanding the continuance of an event of
Force Majeure, the Parties may not delay performance of its obligations under
any circumstances by more than thirty (30) Business Days, otherwise either Party
may terminate this Agreement, at its sole discretion.

 

13.4.

Survival. The following sections and Schedule shall survive the expiration or
termination of this Agreement, regardless of the reasons for its expiration or
termination, in addition to any other provision which by law or by its nature
should survive: Sections 5, 7, 8.2, 9, 10, 11 and 13.

 

13.5.

Time of Essence. Time is of the essence in any matter relating to the
performance of this Agreement. Expiration of the deadlines for completion of a
Party’s obligations hereunder shall constitute notice of default, without any
further action or notice being required from the other Party.

 

13.6.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein, the Parties hereby excluding the application of the United Nations
Convention on Contracts for the International Sale of Goods. The Parties hereby
irrevocably attorn to the exclusive jurisdiction of the courts of the Province
of Ontario for any legal proceedings arising out of this Agreement or the
performance of the obligations hereunder.

 

13.7.

Notices. All notices under the terms of this Agreement shall be given in writing
and sent by registered mail or facsimile transmission, by electronic mail (if
confirmation of delivery is requested and received) or shall be delivered by
hand to the following addresses:

 

DY MOBILE INC.

 

UNIVERSAL MUSIC CANADA INC.

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



15

 

 

 

Address:              303 – 1847 West Broadway, Vancouver, BC, V6J 1Y6

 

Attention: Dan Reitzik, President and C.E.O.

Address:        2450 Victoria Park Avenue Suite 1

Toronto, Ontario

M2J 5H3

Attention: Sarah Scott, Vice President, Business Affairs

 

All notices shall be presumed to have been received when they are hand
delivered, or five (5) Business Days of their mailing, or on the Business Day
following the day of facsimile transmission.

 

13.8.

Severability. If any provision, or portion thereof, of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such determination shall not impair or affect the validity,
legality or enforceability of the remaining provisions of this Agreement, and
each provision, or portion thereof, is hereby declared to be separate, severable
and distinct.

 

13.9.

Waiver. A waiver of any provision of this Agreement shall only be valid if
provided in writing and shall only be applicable to the specific incident and
occurrence so waived. The failure by either Party to insist upon the strict
performance of this Agreement, or to exercise any term hereof, shall not act as
a waiver of any right, promise or term, which shall continue in full force and
effect.

 

13.10.

Remedies Cumulative. No single or partial exercise of any right or remedy under
this Agreement shall preclude any other or further exercise of any other right
or remedy in this Agreement or as provided at law or in equity. Rights and
remedies provided in this Agreement are cumulative and not exclusive of any
right or remedy provided at law or in equity.

 

13.11.

Number and Gender. Unless the context requires otherwise, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 

13.12.

Business Days. Any payment or notice that is required to be made or given
pursuant to this Agreement on a day that is not a Business Day shall be made or
given on the next Business Day.

 

13.13.

Conflicts. In the event of any conflict or inconsistency between the terms of
the main body of this Agreement and any Schedule, the terms of the main body of
this Agreement shall prevail, unless otherwise expressly indicated and subject
to any applicable provisions or laws in respect of tariffs or other regulatory
matters.

 

13.14.

Amendment. This Agreement may only be amended by written agreement duly executed
by authorized representatives of the Parties.

 

13.15.

Language. This Agreement has been drawn up in English at the express wish of the
Parties. Le présent contrat a été rédigé en anglais à la demande expresse des
Parties.

 

13.16.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original instrument, but all of which shall constitute one
and the same agreement.

 

13.17.

Currency. All dollar amounts referred to herein are expressed in Canadian funds.

 

13.18.

Headings and Wording. Section or paragraph headings used in this Agreement are
for reference purposes only, and shall not be used in the interpretation hereof.
Words in the singular include the plural and vice-versa and words in one gender
include all genders. The terms “including” and “includes” shall be deemed to be
followed by the statement “without limitation” and neither of

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



16

 

 

these terms shall be construed to limit any word or statement it follows to the
specific or similar terms or matters immediately following it. No provision of
this Agreement shall be construed against either Party as the drafter thereof.

 

13.19.

English Language. The Parties have requested that this Agreement and all
communications and documents relating hereto be expressed in the English
language. Les Parties ont exigé que ce contrat ainsi que tous documents s’y
rattachant soient redigés en anglais.

 

13.20.

Further Assurances. Each of the Parties hereto shall promptly do, make, execute
or deliver, or cause to be done, made, executed or delivered, all such further
acts, documents and things as the other Party hereto may reasonably require from
time to time for the purpose of giving effect to this Agreement, and shall use
reasonable efforts and take all such steps as may be reasonably within its power
to implement to their full extent, the provisions of this Agreement.

 

13.21.

No Subcontractors. The Parties agree that all services to be performed hereunder
shall be performed by the Parties, and that no part thereof shall be performed
by a sub-contractor without the prior written approval of the other Party.

 

13.22.

Confidentiality of deal terms. The Parties agree that the deal terms contained
in this Agreement are confidential and will not be disclosed to any third party
without the prior written approval of the other party. DY Mobile acknowledges
and agrees that Universal will have the right to terminate this Agreement for
any failure on the part of DY Mobile to comply with this provision.

 

13.23.

Entire Agreement. This Agreement shall constitute the entire agreement between
the Parties with respect to the subject matter hereof and shall replace all
prior promises or understandings, oral or written.

 

AGREED TO AND SIGNED in duplicate by the duly authorized representatives of the
Parties.

 

DY MOBILE INC.

UNIVERSAL MUSIC CANADA INC.

 

/s/ Dan Reitzik

/s/ Sarah Scott

 

Dan Reitzik

Sarah Scott

 

President and C.E.O.

 

Vice President, Business Affairs

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

Description of Content

 

Part 1 – Master Tone Content

 

Upon execution of this Agreement, Universal will provide DY Mobile with a list
of available Universal Sound Recordings to be distributed to End Users as
downloadable master tones and will update it from time to time throughout the
Term ("Master Tone Content"). Universal will provide its available library of
Master Tone Content to an Aggregator that will facilitate delivery to DY Mobile.
The Master Tone Content will include substantially all Universal Sound
Recordings cleared by Universal for sale as master tones. Notwithstanding the
foregoing, Universal may exclude from Master Tone Content hereunder specific
Universal Sound Recordings cleared for sales as master tones on an
artist-by-artist basis. All Master Tone Content should be delivered as either a
wav, mp3, QCELP or other file type, as required.

 

Part 2 – Artist Packs - Related Content

 

Universal and DY Mobile will discuss the production of “Artist Packs” during the
Term to feature a mix of established and emerging Universal artists via the
Approved Mobile Provider Service. Universal will work with DY Mobile to provide
information on priority projects on a regular basis. If the parties produce
Artist Packs, Universal will provide Related Content (e.g., wallpaper, voice
tones, promotional messages such as trivia, bio, tour info, etc) on a case
–by-case basis as is available for a given artist featured in an “Artist Pack”.

 

If the parties agree on an Artist Pack, DY Mobile will make commercially
reasonable efforts to feature “Artist Packs” prominently through their available
online and offline marketing channels where applicable.

 

 

 

 

7074.3

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



 

 

 



SCHEDULE B

 

Compensation

 

Part 2 – Master Tone Content

 

During the Term, DY Mobile agrees to pay Universal in connection with the
provision of the Master Tone Content the greater of *** percent (***%) of Retail
Price or $*** per Master Tone downloaded.

 

Part 3 -- Related Content

 

Fees for any product that is offered commercially as part of an Artist Pack will
be paid on the following schedule:

 

-- Wallpaper: the greater of fifty percent (50%) of Retail Price or $0.75 per
Wallpaper downloaded.

 

-- Voice Tones: the greater of fifty percent (50%) of Retail Price or $1.25 per
Voice Tone downloaded.

 

-- Other content: to be determined on a case-by-case basis.

 

At the end of each year of the Term, at either Universal or DY Mobile’s written
request, the amount of the applicable price per unit minimums set out above will
be reviewed to determine if the minimums are reasonable, considering market
conditions, and upon mutual agreement, the minimums may be adjusted accordingly.

 

DY Mobile will obtain Universal's prior written approval in connection with
offering any Content to End Users on a "gratis" or promotional basis. Unless
Universal has agreed in writing to waive payment hereunder with respect to
specific promotions, in the event DY Mobile wishes to engage in general
promotional campaigns that make Content available to End Users on a "gratis"
basis, for each type of Content included, DY Mobile will pay Universal the
compensation Universal would receive pursuant to this Schedule "B" if DY Mobile
had sold the Content to the End User at the current retail price charged by DY
Mobile to End Users for such Content (i.e. regular wholesale price, not "free").

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



 

 

 

SCHEDULE C

Content Protection & Usage Rule Requirements

These Requirements and associated DRM Usage Rules may be revised from time to
time by Universal with notice to Partner, provided that Partner will have a
reasonable period to implement any system modifications required by any such
change.

 

 

1.

Introduction

 

Universal requires adherence to these security guidelines and processes by
Partners who wish to distribute Universal content for use on mobile devices.

 

Universal currently permits distribution of select assets to mobile devices
through services which collectively offer “Forward Lock” protection. This
low-level of security is only permitted until sufficient other, more secure
options are commercially available. Universal will require Partner to migrate to
a robust DRM protection model as options become viable.

 

Universal will allow exploitation of its assets with Forward Lock or similar
effective protection provided that either:

 

•

Partner abides by all requirements for Forward Lock as laid out in section 2
through 5 of this annex; or

•

Partner delivers content via no-storage streaming such that mobile devices can
not capture or otherwise retain the content for any further purpose.

 

 

2.

Handset Security and Usage Rules

 

To be considered an Approved Device, a device must either have received prior
written approval from Universal or meet the security requirements in this
document. Universal Content may not be transferred to devices that are not
Approved Devices.

 

Universal Content must only be supplied to devices which ensure Universal
Content cannot be stored or redistributed in an unauthorized manner:

 

•

Receiving devices must implement Forward Lock to prevent forwarding or transfer
of Universal Content off of the receiving device.  This restriction includes:

 

•

no wireless forwarding via SMS, e-mail, or other messaging function.

 

•

no transfer to PC via USB, docking station, or other interface.

 

•

no transfer to other devices via Bluetooth, IR, or other wireless data
connection.

•

Universal Content must be made inaccessible to unapproved applications on the
device and unapproved outputs from the device which may be accomplished by
encrypting content or storing content in a location inaccessible to users and
other applications.

 

Universal Content may not be supplied to devices which:

 

•

include functionality to create or record custom real-audio ring tones; or

•

ship with software or hardware that can be used to create custom ring tones or
pointers to places where consumers can obtain such software or hardware.

 

Partner is responsible for identifying which devices satisfy these requirements
and ensuring delivery of Universal Content satisfies the requirements:

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



 

 

 

•

Partner is responsible for delivering Universal Content to Approved Devices in
the appropriate format with necessary parameters, flags, and security settings
as required to meet Universal’s requirements.

•

If a device only satisfies these requirements for a particular type of content,
such as ring tones, graphics, or video ringers, Partner will only deliver
Universal Content types for which the requirements can be satisfied.

 

 

3.

Compliance

 

Upon notice by Universal of a device which does not meet the Approved Device
requirements, Partner must immediately halt all delivery of Universal Content to
that device.

 

Partner must regularly report to Universal the devices (by manufacturer, model
number, and operating system version when appropriate) to which Universal
Content has delivered.

 

 

4.

Service Functionality

 

If Universal Content is to be distributed through the use of WAP pages or
similarly hosted web interfaces, the Partner must not permit access to such
interface except from carrier-based mobile devices. Personal computer browsers
should not be able to access content offered by the Partner’s service.

 

 

5.

System-Wide Security

 

Unencrypted Universal Content must be stored on Partner servers in a manner that
protects it from unauthorized use by Partner employees or others. Protection
mechanisms should prevent both unauthorized remote or network access as well as
unauthorized physical access.

 

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



 

 

 

SCHEDULE D

 

Universal Music Canada – Mobile Monthly Sales File Feed Requirements (V2.MM0)

 

The following layout is required for UMC to ingest business partner sales
information and process it through our local systems

 

Layout

 

Field Name

Type

Lgth

Dcml

Req?

Description / Use

Example

Account Number

A

10

 

Y

Account number for reporting company

“9900000”

UMC to provide account

Affiliate ID

A

10

 

Y

Source of the sale

“9900001”

UMC to provide accounts

Distributor

A

10

 

Y

End distributor of the content (e.g. carrier)

“9900100”

UMC to provide accounts

UPC

A

14

 

Y

UPC of mobile product

“00061528103925”

Product Title

A

200

 

Cond

Product Title (only required if different from Track Title)

“Gwen Stefani”

Product Artist

A

200

 

Cond

Product Artist (only required if different from Track Artist)

“Cool”

ISRC

A

12

 

Y

Required

“USA160300070”

Track Title

A

200

 

Y

Required

“Gwen Stefani”

Track Artist

A

200

 

Y

Required

“Cool”

Album or Track

A

1

 

Y

Use “T” for mobile sales

“T”

Date of Sale / Refund

N

8

 

Y

Date the transaction occurred (YYYYMMDD)

20051005

Sale or Refund

A

1

 

Y

Flag indicating type of transaction (S/R)

“S”

Units

N

9

 

Y

Total units sold for the reporting period

1

Retail Price

N

11

6

Y

Unit price charged to customer – excl taxes (99999.999999)

1.00

Net Price

N

11

6

Y

Unit price paid to Universal - excl taxes (99999.999999)

1.00

Sales Channel

A

2

 

Y

Method of exploitation (as per table below)

“4”

Customer Number

A

38

 

N

Unique identifier for the customer

“123456789”

Customer Location

A

6

 

N

Area code for the customer

“416”

User Defined Field

A

50

 

N

For unique business partner requirements

“ABCD”

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



 

 

 

Structure and Communication

 

width="600"

 

Sales Channel

 

Sales Channel Code

Description

4

True Tones

 

If you have any questions or concerns about any of this information please do
not hesitate to contact Bart Nickerson – 416.718.4448 –
bart.nickerson@umusic.com

 

For technical questions or issues, please contact Kevin Rosairo – 416.718.4449 –
kevin.rosairo@umusic.com

 

 

CW908200.1

CW908200.1

 


--------------------------------------------------------------------------------



 

 

 

SCHEDULE E

Universal Music Canada – Mobile Weekly Sales Reporting Requirements (V2.MW0)

 

The following is required for UMC to track and report high level weekly sales
information:

 

Layout

 

Field Name

Type

Lgth

Dcml

Req?

Description / Use

Example

Track Title

A

200

 

Y

Required

“Gwen Stefani”

Track Artist

A

200

 

Y

Required

“Cool”

Date of Sale / Refund

N

8

 

Y

Date the transaction occurred (YYYYMMDD)

20051005

Units

N

9

 

Y

Total units sold for the reporting period

1

Retail Price

N

11

6

Y

Unit price charged to customer – excl taxes (99999.999999)

1.00

Net Price

N

11

6

Y

Unit price paid to Universal – excl taxes (99999.999999)

1.00

Sales Channel

A

2

 

Y

Method of exploitation (as per table below)

“4”

 

Structure and Communication

 

Function

Specification

Structure

•Excel File

Naming Standard

•UMCWeeklySalesyymmddv (where "v" is version number - “7” for weekly)

Transfer

•Email to bart.nickerson@umusic.com and rob.domagala@umusic.com

Frequency

•Weekly – Monday by 4:00 PM ET

Reporting Period

•Monday to Sunday

 

Sales Channels

 

Sales Channel Code

Description

4

True Tones

 

If you have any questions or concerns about any of this information please do
not hesitate to contact Bart Nickerson – 416.718.4448 –
bart.nickerson@umusic.com

 

 

CW908200.1

CW908200.1

 

 

 